R 200DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 8/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wen et al. (CN 206459944 U), herein referred to as Wen, in view of Mun et al. (KR 2003-0030763 A – previously cited as Pyo et al.), herein referred to as Mun.
With regard to Claim 1, the applicant argues that Pyo does not teach or suggest altering the voltage differential across the surface while monitoring the current through the surface. Pyo explicitly states, at least, in paragraphs [27] and [32] that a constant voltage is supplied and that the current is monitored over time at the same constant voltage. In other words, the metal of Pyo is left soaking in the sodium chloride solution at a maintained voltage level and the current value is recorded versus time. Nowhere is it taught or suggested in Pyo that corrosion levels are determined by a total charge integrated from a current-voltage cycle obtained while the voltage level is varied as found in independent claim 1 and its dependent claims 2-10. 
The examiner finds this argument to be sufficient, therefore the 102(a)(1) rejection of Claim 1 and its depending claims (2-10) are hereby withdrawn by the examiner.
Applicant's arguments filed see pages 7-10, filed 8/23/2021, with respect to Claims 11-19 have been fully considered but they are not persuasive.
With regard to Claim 11, the Office Action admits that Timo fails to disclose determining a quantitative corrosion level of an internal surface of the hollow object based on a total charge integrated from a current-voltage cycle. The Office Action cites Pyro to allegedly make up for the deficiencies of Timo. The Applicant respectfully disagrees as nowhere is it taught or suggested in Pyo that corrosion levels are determined by a total charge integrated from a current-voltage cycle obtained while the voltage level is varied as found in independent claim 11. Therefore, no permissible combination of Timo and Pyo teaches or suggests the limitations of the claim. Accordingly, the Applicant respectfully requests that the rejection be withdrawn and the claims allowed. 
The examiner finds this argument to be insufficient as Pyo does not need to disclose the voltage levels being varied to provide motivation as to why one of ordinary skill in the art would determine corrosion levels of a hollow object based on a total charge integrated from a current-voltage cycle, and Pyo does teach the determination of corrosion levels based on a total charge integrated from a current-voltage cycle and therefore the limitation is considered taught by the prior art as the motivation is also taught by Pyo.
Applicant’s arguments, see pages 10, filed 8/23/2021, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mun et al. (KR20030030763A), herein referred to as Mun, Wen et al. (CN 206459944 U), herein referred to as Wen, in view of Beck et al. (US 7,521,926 B2), herein referred to as Beck.
With regard to Claim 20, Pyo does not teach or suggest altering the voltage differential across the surface while monitoring the current through the surface. Pyo explicitly states, at least, in paragraphs [27] and [32] that a constant voltage is supplied and that the current is monitored over time at the same constant voltage. In other words, the metal of Pyo is left soaking in the sodium chloride solution at a maintained voltage level and the current value is recorded versus time. Nowhere is it taught or suggested in Pyo that corrosion levels are determined by a total charge integrated from a current-voltage cycle obtained while the voltage level is varied as found in independent claim 20. Furthermore, the Office Action admits that Pyo fails to disclose selecting a cleaning process to remediate corrosion on the surface based on the corrosion level. The Office Action cites Beck to allegedly make up for the deficiencies of Pyo. Beck is merely cited for showing additional limitations, and even if true, does not correct the deficiencies of Pyo. Therefore, no permissible combination of Pyo and Beck teaches or suggests the limitations of the claims. Thus, claim 20 is patentable over Pyo and further in view of Beck. Accordingly, the Applicant respectfully requests that the rejection be withdrawn and the claims allowed. 
The examiner finds this argument to be sufficient, therefore the 103 rejection of Claim 20 is hereby withdrawn by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (CN 206459944 U), herein referred to as Wen, in view of Mun et al. (KR 2003-0030763 A), herein referred to as Mun.
Regarding Claim 1, Wen discloses a method of detecting corrosion of a conductive object [item 30, figure 1] (para. 0009; 0037), comprising: 
	submerging a surface of the conductive object [item 30, figure 1] at least partially in an aqueous solution [in item 210, figure 1 – test liquid] (para. 0031 – test liquid is poured into the carrying container 70 (which is located in containing cavity 210)…); 
	flowing current through the surface of the conductive object by forming a voltage differential across the surface [item 40 provides current to item 30 and forms a voltage differential across the surface of item 30 to be measured by item 50] (para. 0030 – apply a … current source, continue to energize…) 
	altering the voltage differential across the surface [of item 30, figure 1] while monitoring the current [via item 60, figure 1] through the surface of the conductive object [item 30, figure 1] (para. 0030 – the application of each test applies a current source which continues to energize and thus is considered to alter the voltage differential the more current that is flowed; furthermore para. 0030 also states that an AC power source may be used, therefore it is considered taught that the AC power source would provide a current that would alter the voltage differential across the surface of the conductive object). 
Wen fails to disclose determining a corrosion level of the surface of the conductive object based on a total charge integrated from a current-voltage cycle.
However, Mun does disclose determining a corrosion level of the surface of the conductive object [item 102, figure 1] based on a total charge integrated from a current-voltage cycle (para. 0022 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of detecting corrosion of a conductive object as taught by Wen to include determining a corrosion level of the surface of the conductive object based on a total charge integrated from a current-voltage cycle as taught by Mun for the advantageous purpose of contributing to the development of technology for corrosion prevention by quantitatively detecting the degree of corrosion caused by the potential difference of metals as taught by Mun (para. 0015) which also provides the advantage of improved safety and service life of the ground electrodes, which is conducive to optimizing the design of the deep well ground electrode as taught by Wen (para. 0009). 
Claims 2-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (CN 206459944 U), herein referred to as Wen, in view of Mun et al. (KR 10-2003-0030763 A), herein referred to as Mun, as applied to Claim 1, in view of Beck et al. (US 7,521,926 B2), herein referred to as Beck.
Regarding Claim 2, Wen in view of Mun discloses the method of claim 1.
Wen in view of Mun fails to disclose the method further comprising: selecting a cleaning process to remediate corrosion on the surface based on the corrosion level.
However, Beck does disclose selecting a cleaning process to remediate corrosion on the surface based on the corrosion level (col. 3, lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Wen in view of Mun to include the cleaning process as taught by Beck for the purpose of producing a gas turbine blade or vane in which case the quality and service life of the corrosion-resistant layer are particularly high as taught by Beck in col. 3, lines 18-23.
Regarding Claim 3, Wen in view of Mun in view of Beck disclose the method of claim 2, wherein the cleaning process remediates metal oxides from the surface (col. 3, lines 31-40 – Beck).
Regarding Claim 4, Wen in view of Mun in view of Beck disclose the method of claim 2, wherein the cleaning process remediates metal sulfides from the surface (see abstract – Beck).
Regarding Claim 5, Wen in view of Mun in view of Beck disclose the method of claim 2, further comprising: applying a protective barrier to corrosion on at least part of the surface after the cleaning process (col. 3, lines 31-40 – Beck).
Regarding Claim 6, Wen in view of Mun in view of Beck disclose the method of claim 5, further comprising: selecting a type of protective barrier to apply to the at least part of the surface based on the corrosion level (col. 3 line 53 – col. 4, line 20 – Beck).
Regarding Claim 10, Wen in view of Mun discloses the method of claim 1.
Wen in view of Mun fails to disclose wherein the conductive object is a turbine blade.
However, Beck does disclose wherein the conductive object is a turbine blade (col. 3, lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Wen in view of Mun so that .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (CN 206459944 U), herein referred to as Wen, in view of Mun et al. (KR 10-2003-0030763 A), herein referred to as Mun, as applied to Claim 1, in view of Timo et al. (US 7,521,926 B2), herein referred to as Timo.
Regarding Claim 7, Wen in view of Mun discloses the method of claim 1. 
Wen in view of Mun fails to disclose adjusting a rate of increasing the voltage differential based on a concentration level of the aqueous solution.
However, Timo does disclose adjusting a rate of increasing the voltage differential based on a concentration level of the aqueous solution (page 8, lines 4-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Wen in view of Mun to include adjusting the voltage differential increase based on the concentration levels of the solution as taught by Timo for the purpose of allowing the target potential of electrochemical corrosion prevention to be automatically changed when changing corrosion conditions require such, as taught by Timo on page 8, lines 19-21.
Regarding Claim 8, Wen in view of Mun discloses the method of claim 1.
Wen in view of Mun fails to disclose wherein the surface is an internal surface of a cavity of the conductive object and a probe is inserted into the cavity using at least one non- conductive spacer to separate the probe from the internal surface of the cavity.
However, Timo does disclose wherein the surface is an internal surface of a cavity of the conductive object (a plurality of internal surfaces of the object 11, which is metal and therefore considered conductive) and a probe [item 13, figure 2] is inserted into the cavity using at least one non-conductive spacer to separate the probe [item 13, figure 2] from the internal surface of the cavity. (page 8, lines 4-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Wen in view of Mun to include wherein the surface is an internal surface of a cavity of the conductive object and a probe is inserted into the cavity using at least one non-conductive spacer to separate the probe from the internal surface of the cavity as taught by Timo for the advantageous purpose of determining the corrosion of an interior surface of an object to be protected as taught by Timo on page 7, lines 27-29.
Regarding Claim 9, Wen in view of Mun in view of Timo disclose the method of claim 8, wherein the non-conductive spacer surrounds the probe [item 13, figure 2 – Timo] and is permeable to the aqueous solution [item 15, figure 2 – Timo].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Wen in view of Mun to include at least one non-conductive spacer that is permeable as taught by Timo for the advantageous purpose of introducing the aqueous solution into an interior surface of an object in order to determine the level of corrosion.
Claims 11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timo et al. (US 7,521,926 B2), herein referred to as Timo, in view of Mun et al. (KR 10-2003-0030763 A), herein referred to as Mun.
Regarding Claim 11, Timo discloses a method of detecting internal corrosion of a hollow object [item 11, figure 2], comprising: 
connecting the hollow object [item 11, figure 2] as an anode (the object 11 is connected to the anode of item 12) to a voltage supply [item 12, figure 2 – a current source provides a current at whatever voltage is needed, therefore is considered a voltage supply]; 
inserting a probe [item 13, figure 2] into a cavity of the hollow object [item 11, figure 2]; 
connecting the probe [item 13, figure 2] as a cathode (the probe 13 is connected to the cathode of item 12) to the voltage supply [item 12, figure 2 – a current source provides a current at whatever voltage is needed, therefore is considered a voltage supply]; 
at least partially submerging the hollow object [item 11, figure 2] in an aqueous solution [item 15, figure 2] such that the aqueous solution enters the cavity (see figure 2); 
sweeping a voltage level from the voltage supply [item 12, figure 2] from a first level to a second level, wherein the second level is higher than the first level (page 8, lines 11-16); 
measuring current [via item 17, figure 2] flowing through the hollow object [item 11, figure 2] during the sweeping of the voltage level (page 8, lines 11-16).
Timo fails to disclose determining a quantitative corrosion level of an internal surface of the hollow object based on a total charge integrated from a current-voltage cycle.
However, Mun does disclose determining a corrosion level of the surface of the conductive object [item 102, figure 1] based on a total charge integrated from a current-voltage cycle (para. 0022 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of detecting corrosion of a conductive object as taught by Wen to include determining a corrosion level of the surface of the conductive object based on a total charge integrated from a current-voltage cycle as taught by Mun for the advantageous purpose of contributing to the development of technology for corrosion prevention by quantitatively detecting the degree of corrosion caused by the potential difference of metals as taught by Mun (para. 0015).
Regarding Claim 16, Timo in view of Mun disclose the method of claim 11, further comprising: adjusting a rate of sweeping the voltage level based on a concentration level of the aqueous solution (page 8, lines 4-16 – Timo).
Regarding Claim 19, Timo in view of Mun disclose the method of claim 11, wherein the probe [item 13, figure 2] is inserted into the cavity using at least one non-conductive spacer to separate the probe [item 13, figure 2] from the internal surface of the cavity. (page 8, lines 4-16 – Timo).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timo et al. (US 7,521,926 B2), herein referred to as Timo, in view of Mun et al. (KR20030030763A), herein referred to as Mun, as applied to Claim 11, in further view of Beck et al. (US 7,521,926 B2), herein referred to as Beck.
Regarding Claim 12, Timo in view of Mun discloses the method of claim 11.
Timo in view of Mun fail to disclose selecting a cleaning process to remediate internal surface corrosion based on the quantitative corrosion level.
However, Beck does disclose selecting a cleaning process to remediate corrosion on the surface based on the corrosion level (col. 3, lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Timo in view of Mun to include the cleaning process as taught by Beck for the purpose of producing a gas turbine blade or vane in which case the quality and service life of the corrosion-resistant layer are particularly high as taught by Beck in col. 3, lines 18-23.
Regarding Claim 13, Timo in view of Mun in further view of Beck disclose the method of claim 12, wherein the cleaning process remediates metal oxides and metal sulfides from the internal surface (col. 3, lines 31-40 & Abstract – Beck).
Regarding Claim 14, Timo in view of Mun in further view of Beck disclose the method of claim 12, further comprising: applying a protective barrier to corrosion on at least the internal surface after the cleaning process (col. 3, lines 31-40 – Beck).
Regarding Claim 15, Timo in view of Mun in further view of Beck disclose the method of claim 14, further comprising: selecting a type of protective barrier to apply to the at least the internal surface based on the quantitative corrosion level (col. 3 line 53 – col. 4, line 20 – Beck).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (KR20030030763A), herein referred to as Mun, in view of Wen et al. (CN 206459944 U), herein referred to as Wen, in view of Beck et al. (US 7,521,926 B2), herein referred to as Beck.
Regarding Claim 20, Mun discloses a method for remediating corrosion on a conductive object to be performed, the method comprising: 
submerging a surface of the conductive object [item 102, figure 1] at least partially in an aqueous solution [item 100 in item 101, figure 1] (paragraph 25); 
flowing current through the surface of the conductive object [item 102, figure 1] by forming a voltage differential across the surface (paragraph 26 and 29);
determining a total charge corresponding to a corrosion level of the surface of the conductive object [item 102, figure 1] based on current versus voltage levels (paragraph 22, 27 and 32).
Mun fails to disclose a non-transitory, computer readable medium having instructions stored thereon that, when executed, for performing the method or selecting a cleaning process to remediate the corrosion on the surface based on the corrosion level; and applying a protective corrosion barrier on at least part of the surface after the cleaning process; and varying the voltage differential at a constant speed or pulse or variable pulses across the surface while monitoring the current through the surface of the conductive.
However, it would have been obvious to one of ordinary skill in the art to automate the process with a non-transitory, computer readable medium having instructions stored thereon that for the purpose of saving time and providing results with the advantageous ability to automatically adapt to environmental changes as they occur.
However, Wen does disclose varying the voltage differential at a constant speed or pulse or variable pulses across the surface while monitoring the current [via item 60, figure 1] through the surface of the conductive object [item 30, figure 1] (para. 0030 – the application of each test applies a current source which continues to energize and thus is considered to alter the voltage differential the more current that is flowed; furthermore para. 0030 also states that an AC power source may be used, therefore it is considered taught that the AC power source would provide a current that would alter the voltage differential across the surface of the conductive object).
However, Beck does disclose selecting a cleaning process to remediate corrosion on the surface based on the corrosion level; and applying a protective corrosion barrier on at least part of the surface after the cleaning process. (col. 3, lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Mun to include the cleaning process as taught by Beck for the purpose of producing a gas turbine blade or vane in which case the quality and service life of the corrosion-resistant layer are particularly high as taught by Beck in col. 3, lines 18-23, and to modify Mun in view of Wen for the advantageous purpose of contributing to the development of technology for corrosion prevention by quantitatively detecting the degree of corrosion caused by the potential difference of metals as taught by Mun (para. 0015) which also provides the advantage of improved safety and service life of the ground electrodes, which is conducive to optimizing the design of the deep well ground electrode as taught by Wen (para. 0009).
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 11, further comprising: applying a pulsed voltage during voltage sweeping to reduce unwanted side reactions.
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 11, further comprising: applying a pulsed voltage with changing power polarity during voltage sweeping to further reduce unwanted side reactions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited are related to the art of the present invention with respect to methods and systems for measuring/detecting the corrosion and/or erosion of a conductive object, especially with respect to detecting corrosion and erosion of conductive turbine blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858